RENDERED: JULY 9, 2021; 10:00 A.M.
                               NOT TO BE PUBLISHED

                     Commonwealth of Kentucky
                                Court of Appeals

                                    NO. 2019-CA-1655-MR


SHERMAN DEJUAN DAVIS                                                               APPELLANT



                     APPEAL FROM JEFFERSON CIRCUIT COURT
v.                      HONORABLE MITCH PERRY, JUDGE
                            ACTION NO. 94-CR-002195



COMMONWEALTH OF KENTUCKY                                                            APPELLEE



                                           OPINION
                                          AFFIRMING

                                         ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Sherman Dejuan Davis (“Appellant”) appeals from an

opinion and order of the Jefferson Circuit Court denying his motion for a new trial

pursuant to Kentucky Rules of Civil Procedure (“CR”) 60.02 and CR 60.03. He

argues that he received ineffective assistance of counsel, that there was a Brady1


1
    Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).
violation when he did not receive exculpatory documents prior to trial, and that the

double jeopardy clause was violated when the same evidence was used to convict

him for two offenses. We conclude that a claim of ineffective assistance may not

properly be raised via CR 60.02 and CR 60.03; that Appellant’s trial counsel did

receive the exculpatory evidence that Appellant claims was withheld; and, that the

proper procedure for raising a double jeopardy claim is via direct appeal. For these

reasons, we affirm the opinion and order of the Jefferson Circuit Court.

                       FACTS AND PROCEDURAL HISTORY

                In 1995, Appellant was convicted in Jefferson Circuit Court of

Murder and Criminal Abuse in the First Degree.2 His conviction was affirmed by

the Kentucky Supreme Court in Davis v. Commonwealth, 967 S.W.2d 574 (Ky.

1998).

                On June 18, 2001, Appellant filed a Kentucky Rules of Criminal

Procedure (“RCr”) 11.42 motion alleging ineffective assistance of counsel. The

motion was denied on November 13, 2001. A panel of this Court affirmed in part,

vacated in part, and remanded for an evidentiary hearing. On remand, and after an

extensive delay, the trial court conducted a hearing and again denied Appellant’s

RCr 11.42 motion. This Court affirmed the trial court’s decision on September 21,

2012.


2
    Kentucky Revised Statues (“KRS”) 507.020 and KRS 508.100.

                                            -2-
              On March 14, 2018, Appellant moved for a new trial based on CR

60.02 and CR 60.03. In support of the motion, Appellant again argued that he

received ineffective assistance of counsel, that there was a Brady violation when

the Commonwealth failed to turn over exculpatory documents prior to trial, and

that the double jeopardy clause was violated. On September 4, 2019, the trial court

denied the motion upon determining that an ineffective assistance of counsel claim

must be raised, if at all, via RCr 11.42, that Appellant did receive the exculpatory

materials prior to trial, and that the double jeopardy claim should have been raised

on direct appeal to the Kentucky Supreme Court. This appeal followed.3

                            ARGUMENT AND ANALYSIS

              Appellant, pro se, argues that the Jefferson Circuit Court committed

reversible error in denying his motion for CR 60.02 and CR 60.03 relief.

Though it is unclear from Appellant’s written argument, he appears to argue that

his trial counsel failed to provide effective assistance. He goes on to argue that

newly discovered evidence was improperly withheld from him prior to trial, which

proves that he could not have committed the offense. He also asserts that a double




3
 On October 9, 2020, the Department of Public Advocacy moved to withdraw its representation
of Appellant upon determining that this appeal is not one that a reasonable person with adequate
means would be willing to bring at his own expense. See KRS 31.110(2)(c). The motion was
granted, and Appellant proceeded pro se.

                                              -3-
jeopardy violation occurred because the Commonwealth used the same evidence to

convict him of murder and criminal abuse in the first degree.

             CR 60.02

             is for relief that is not available by direct appeal and not
             available under RCr 11.42. The movant must
             demonstrate why he is entitled to this special,
             extraordinary relief. Before the movant is entitled to an
             evidentiary hearing, he must affirmatively allege facts
             which, if true, justify vacating the judgment and further
             allege special circumstances that justify CR 60.02 relief.

Gross v. Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983). The standard of

review on a trial court’s denial of a CR 60.02 motion is whether the trial court

abused its discretion. Brown v. Commonwealth, 932 S.W.2d 359, 362 (Ky. 1996).

“The test for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999) (citation omitted). CR 60.02 is an

extraordinary remedy that is “available only when a substantial miscarriage of

justice will result from the effect of the final judgment.” Wilson v.

Commonwealth, 403 S.W.2d 710, 712 (Ky. 1966).

             RCr 11.42 is the only proper method of asserting a claim of

ineffective assistance. Gross, supra. Appellant previously prosecuted an RCr




                                          -4-
11.42 motion in 2001 alleging ineffective assistance of counsel, which was denied

by the Jefferson Circuit Court and subsequently affirmed by this Court.4

                 As to the Appellant’s claim of a Brady violation, the Jefferson Circuit

Court correctly determined that Appellant’s trial counsel did receive the

exculpatory evidence which Appellant claims was withheld. These documents

include medical records, family court records, and Cabinet for Health and Family

Services records.5

                 Finally, the proper procedure for raising a double jeopardy claim is

via direct appeal. See Brewster v. Commonwealth, 723 S.W.2d 863, 865 (Ky. App.

1986). Appellant’s double jeopardy claim should have been raised, if at all, by

way of his direct appeal to the Kentucky Supreme Court in 1998. The facts and

law supporting a claim of double jeopardy, if any, were known or should have

been know when the direct appeal was prosecuted.

                                        CONCLUSION

                 Grounds of error which can be raised by way of direct appeal or RCr

11.42, i.e., the double jeopardy and ineffective assistance of counsel claims, cannot

be raised via CR 60.02. Appellant’s claim of a Brady violation is refuted by the



4
 Davis v. Commonwealth, No. 2001-CA-002682-MR, 2004 WL 67643 (Ky. App. Jan. 16, 2004)
and Davis v. Commonwealth, No. 2010-CA-002170-MR, 2012 WL 4208915 (Ky. App. Sep. 21,
2012).
5
    Transcript of Record at pp. 891, 968, and 980-82.

                                                 -5-
record. The Jefferson Circuit Court properly so concluded, and this conclusion is

supported by the record and the law. As such, the circuit court’s decision was not

arbitrary, unreasonable, unfair, nor unsupported by sound legal principles. We find

no abuse of discretion. For these reasons, we affirm the opinion and order of the

Jefferson Circuit Court.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Sherman Dejuan Davis, pro se              Daniel Cameron
Burgin, Kentucky                          Attorney General of Kentucky

                                          Todd D. Ferguson
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -6-